Title: Jonathan Williams, Jr., to the American Commissioners, 28 August 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen.
Nantes Augt. 28. 1777.
I have this day drawn on you two drafts the first in favor of L Escuyer at one usance for 3801.15. the second in favor of Peltier Du Doyer at four Usances 2764.7: 6566.2. The first of these drafts is in payment for some Lining for the Soldiers Cloaths, and the last in payment for some Sail Cloth for the Lions Sails. I have recvd. part of the Soldiers Cloaths from Paris, and I have recvd. advice of some Shoes being on the Way; what are arrived are properly stored and all shall be taken care of as fast as they come. I have a Letter from Major Lutlock who went out Passenger in Capt. Young, it is dated at Phila. 18 June and at that Time speaks of the State of our Army as far superiour to his expectations. The Vessell who brought this is arrived at Bordeaux and Mr. De Lap writes me confirms the Evacuation of the Jerseys but brings no other news. The Vessell is the Brig Industry Capt. Hugh Lyle from Sinepuxen in Maryland. Mr. Delap says it was imagined that Howes Intention was either to go up the North River or to the Delaware.
Advices from England also confirm an account of this Embarkation and of the Capture of Gen. Prescot who commanded at Rhode Island. I have the honour to be with the greatest Respect Your most obedient Servant
Jona Williams
The Honble the Commissioners of the United States.
 
Addressed: The Honble / The Commissioners of / The United States.
Notation: Mr. Williams 28 Augt. 1777
